Citation Nr: 1829692	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  16-46 681A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 16, 2003 Board of Veterans' Appeals (Board) decision that denied an effective date prior to June 27, 1996, for the award of service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to an effective date prior to June 27, 1996 for the award of service connection for PTSD has been the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the moving party, had active service from December 1957 to August 1965.

This matter is currently before the Board on the moving party's January 2016 motion for revision or reversal on the grounds of CUE in the December 16, 2003 Board decision denying effective date prior to June 27, 1996 for the award of service connection for PTSD.

As indicated on the title page, the Veteran had another appeal before the Board.  Because that appeal originated from a different Agency of Original Jurisdiction (AOJ) and involved issues dependent on different law and facts, it was the subject of a separate decision issued June 28, 2018.  See BVA Memorandum No. 01-18-04; VA Purplebook 01-18-v1.0.0.

In January 2017, the Veteran revoked his prior appointment of Deborah G. Mitchell, attorney, as his representative.  The Board finds that the Veteran properly revoked this attorney's representation.  See 38 C.F.R. § 14.631(f)(1).  In February 2017, the Veteran executed a new power-of-attorney appointing The American Legion as his representative for all VA claims.


FINDINGS OF FACT

1. In a final decision dated December 16, 2003, the Board denied an effective date prior to June 27, 1996, for the award of service connection for PTSD.  The moving party appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), but his appeal was dismissed for lack of jurisdiction.

2. The moving party has not alleged an error of fact or law in the December 16, 2003, Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. 






CONCLUSION OF LAW

CUE in the Board's December 16, 2003 decision that denied an effective date prior to June 27, 1996, for the award of service connection for PTSD has not been established.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 20.1400-1411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Caselaw, Statutory, and Regulatory Provisions

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board finds that the present motion complied with these requirements and the motion is properly before the Board for consideration on the merits.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20.  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).  

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Before deciding a claim, the Board is required to consider all relevant evidence of record and to consider and discuss in its decision all "potentially applicable" provisions of law and regulation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) (per curiam order).  In addition, the Board must include in its decision a written statement of the reasons or bases for its findings and conclusions, adequate to enable an appellant to understand the precise basis for the Board's decision.  38 U.S.C. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record").  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir.1996) (table); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Discussion

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

In the present case, the moving party alleges CUE in a December 16, 2003 Board decision that denied an effective date prior to June 27, 1996 for the award of service connection for PTSD.  The pertinent laws and regulations at the time of this decision were similar, if not essentially the same, as they are now. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. 
§ 5110(a). 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  
38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. §§ 3104(b), 3.105(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. 
§ 3.400(q), means a claim to reopen a previously and finally decided claim.

Pertinent to the time period under consideration, under VA regulations then in effect, a claim included a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant could be considered an informal claim.

A specific claim in the form prescribed by the Secretary of VA had be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C. § 5101(a).  A claim was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).

Here, in the January 2016 CUE motion, the moving party raised three allegations of error related to the relevant facts and the application of the statutory or regulatory provisions in the December 16, 2003 Board decision.  The moving party argues that, had such errors not been committed, the December 16, 2003 Board decision manifestly would have granted an effective date prior to June 27, 1996, for the award of service connection for PTSD.  As explained above, the review for CUE in a prior Board decision is based on the record and the law that existed when that decision was made.  See 38 C.F.R. § 20.1403(b).

Turning to the moving party's first argument in support of the CUE motion, he argues that the Board in the December 16, 2003 decision erred in finding that the Veteran's "VA medical records dated prior to June 27, 1996 do not demonstrate any intent by the Veteran to apply for VA benefits, and such records cannot be considered to constitute informal claims."  The moving party argues that, contrary to this statement by the Board in the December 16, 2003 decision, he filed a claim for VA benefits prior to June 27, 1996.  In support of this argument, the moving party contends that three documents constitute his claim for VA benefits prior to June 27, 1996: (1) a Request for Information on an original disability claim that was filed by the RO on April 1, 1981; (2) a July 1981 VA examination report; and (3) a Statement in Support of Claim submitted by the moving party in 1981.  

The Board agrees with the Veteran that he filed a claim for VA benefits for a mental disorder in February 1981, which reasonably included any diagnosed mental disorder of record at that time.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  PTSD is a mental disorder which, notably, was not recognized as a disorder with specific symptoms that could be reliably diagnosed and added to the Diagnostic and Statistical Manual of Mental Disorders (DSM) until 1980.  See REPORT: PTSD, National Institute for Health, (August 23, 2017, 9:20 AM). In response to the February 1981 application for benefits, a July 1981 rating decision denied service connection for a mental disorder.  The Veteran timely appealed the July 1981 rating decision and a statement of the case (SOC) was issued by VA in November 1981.  However, the Veteran did not perfect the appeal; therefore, the decision became final.  

This prior claim for service connection for a mental disorder was not in any way referenced in the December 16, 2003 Board decision.  However, the Board's decision in December 2003 was limited to the issue of entitlement to service connection for PTSD, which is a diagnosis that had not been considered at the time of the July 1981 decision and, thus, constituted a new claim from the specific psychiatric diagnoses addressed in the prior July 1981 rating decision.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996) (a diagnosis of PTSD, which was not considered at the time of prior decision, states a new claim for the purposes of jurisdiction).  The record in July 1981 did not include a diagnosis of PTSD.

Regardless, the distinction argued by the Veteran could not be the sort of error which, had it not been made, would have manifestly changed the outcome of the December 2003 Board decision.  As explained above, the Veteran's February 1981 initial claim for service connection for a mental disorder was denied in July 1981 and became final when the Veteran did not perfect the appeal subsequent to the November 1981 SOC.  Thereafter, the earliest communication that clearly sought to reopen a claim of entitlement to service connection for any mental disorder, to include PTSD, was the Veteran's claim to reopen received by VA on June 27, 1996.  Therefore, there is no basis under the law to support an effective date earlier than June 27, 1996 for the award of service connection for PTSD.  Notably, VA did not receive any new and material evidence from the Veteran regarding his mental disorder within one year of the July 1981 rating decision, and there is no written communication from the Veteran between November 6, 1981 (the date of the SOC) and June 27, 1996 (the date of the Veteran's petition to reopen) reflecting an intent to file a service connection claim for PTSD.  Indeed, as noted, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, which was June 27, 1996.  Therefore, there is no basis to assign an effective date earlier than June 27, 1996, for the award of service connection for PTSD and any error in the December 16, 2003 Board decision as to the date of the initial claim for benefits would not have manifestly changed the outcome at the time it was made.  

Second, the moving party argues that an effective date prior to June 26, 1996, for the award of service connection for PTSD is warranted because "the Veteran's PTSD began as a result of the sexual assault [of the Veteran] by a fellow soldier."  This is not an argument regarding a specific error of fact or law in the December 16, 2003 Board decision, as the etiology of the Veteran's PTSD is not a factor for consideration in assigning an effective date for the award of service connection.  See 38 C.F.R. § 3.400.  

Third, the moving party argues that an effective date prior to June 26, 1996 for the award of service connection for PTSD is warranted because "the Veteran's psychiatric impairment (PTSD) was present prior to June 27, 1996."  Again, this is not an argument regarding a specific error of fact or law in the December 16, 2003 Board decision, as the onset of the Veteran's PTSD prior to the date of the June 27, 1996 claim to reopen is not in dispute and is not a factor for consideration in assigning an effective date for the award of service connection based on a reopened claim.  See Sears, 16 Vet. App. at 248 ("the Court thus holds that the effective date statute, 38 U.S.C. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed"). 

The Board has considered whether 38 C.F.R. § 3.157(b), in effect in December 2003, is applicable.  This provision stated that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears, 16 Vet. App. at 249 (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, any reference to symptoms of an acquired psychiatric condition, and specifically PTSD, in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b).  Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249.

Based on the foregoing, the moving party has failed to show that the December 16, 2003 Board decision contains an error, of fact or of law, that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Hence, the moving party's CUE motion must be denied.


ORDER

The motion for reversal or revision of the December 16, 2003 Board decision that denied an effective date prior to June 27, 1996 is denied.





		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals



